RESPONSE TO AMENDMENT

Claims 1, 4-16, 18, 20, 22, and 23 are pending in the application.  Claims 15, 16, 18, 20, 22, and 23 are withdrawn from consideration due to Applicant’s election.  Claims 2, 3, 17, 19, 21, and 24-26 have been cancelled.
Amendments to the claims, filed June 24, 2021, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 (b) rejection of claim 5, made of record in the office action mailed March 25, 2021, Page 2, Paragraph 4 has been withdrawn due to Applicant’s amendment in the response filed June 24, 2021.
The 35 U.S.C. §102 rejection of claim 1 over Hata (U.S. Pat. Pub. 2006/0110344), made of record in the office action mailed March 25, 2021, Page 3, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed June 24, 2021.

	REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	
Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. Pat. Pub. 2002/0011186) in view of Hata (U.S. Pat. Pub. 2006/0110344) and Okada (“Swellable Microsphere of a Layered Silicate Produced by Using Monodispersed Silica Particles”).
Regarding claim 1, Tanaka teaches a silica-coated body (Abstract), comprising: a mica particle (Abstract); and silica adhered to a surface of the mica particle (Abstract), wherein the silica has an average particle size of 50 nm or smaller (0.05 to 3µm, Paragraph [0024]).  Tanaka further teaches the powder is useful for cosmetics (Abstract).
While the reference does not specifically teach the claimed range of 50 nm or less, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Tanaka fails to teach the mica particle has a median particle size of 0.1 μm to 500 μm.
Hata teaches a silicate-coated body (laminated powder, Abstract) useful in cosmetics (Paragraph [0027]), comprising: a mica particle (base powder, Abstract, Paragraph [0051]) preferably having a median particle size of 0.1 μm to 1000 μm (Paragraph [0018]); and a first silicate coating at least part of the mica particle (Paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the mica particle of Tanaka have a particle diameter of 0.1 μm to 1000 μm as taught by Hata as being a useful particle size for mica base particles used in cosmetic applications.

Okada teaches silica spheres covered by a swellable layered silicate (Abstract), which plays a role in accommodating cationic species, such as a cationic dye (Abstract).
Hata teaches that cationic dye/water-swellable silicate complexes have various excellent resistance properties such as dye dissolution resistance, lightfastness, and chlorine resistance (Paragraph [0016]), which are important in cosmetics (Paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the silica particles adhered on the surface of the mica particle in Tanaka in view of Hata to further include a layered silicate as taught by Okada in order to better accommodate cationic species such as cationic dyes.  One of ordinary skill in the art would have been motivated to have the silica particles adhered on the surface of the mica particle further include a layered silicate in order to provide dye dissolution resistance, lightfastness, and chlorine resistance when complexed with a dye and used in cosmetic applications.

Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. Pat. Pub. 2002/0011186) in view of Okada (“Swellable Microsphere of a Layered Silicate Produced by Using Monodispersed Silica Particles”).
Regarding claim 4, Tanaka teaches a silica-coated body (Abstract), comprising: a substrate (mica particle, Abstract); and a silica and/or silica modified product adhered to a surface of the substrate (Abstract) wherein the silica has an average particle size of 50 nm or 0.05 to 3µm, Paragraph [0024]).  Tanaka further teaches the powder is useful for cosmetics (Abstract).
While the reference does not specifically teach the claimed range of 50 nm or less, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Tanaka fails to teach the silica-coated body further comprising a first silicate coating at least a part of the mica particle wherein the first silicate coating is bonded to the mica particle via silica and/or a silica modified product.
Okada teaches silica spheres covered by a swellable layered silicate (Abstract), which plays a role in accommodating cationic species, such as a cationic dye (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the silica particles adhered on the surface of the mica particle in Tanaka to further include a layered silicate as taught by Okada in order to better accommodate cationic species such as cationic dyes, which would be useful in cosmetic applications.
Regarding claim 5, Tanaka teaches wherein the substrate comprises a particle of a second silicate (mica particle, Abstract).
Regarding claim 6, Tanaka teaches wherein the substrate comprises at least one selected from the group consisting of mica (Abstract).
Introduction, Page 21864); therefore, the first silicate of Tanaka in view of Okada would be integrated with the silica and/or silica modified product.
Regarding claim 8, Okada teaches wherein the first silicate comprises smectite silicate (Abstract).
Regarding claim 9, Okada teaches wherein the smectite silicate comprises hectorite (Abstract).
Regarding claim 10, Okada teaches further comprising: an ionic organic coloring matter (methylene blue, Abstract; Experimental Section, Page 21865).
Regarding claim 11, Okada teaches wherein the ionic organic coloring matter is adsorbed in the first silicate (Abstract; Experimental Section, Page 21865).
Regarding claim 12, Okada teaches wherein the ionic organic coloring matter is at least one selected from the group consisting of methylene blue (Abstract; Experimental Section, Page 21865).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. Pat. Pub. 2002/0011186) in view of Okada (“Swellable Microsphere of a Layered Silicate Produced by Using Monodispersed Silica Particles”) and further in view of Hata (U.S. Pat. Pub. 2006/0110344) and Andre (U.S. Pat. Pub. 2010/0196298).
Tanaka and Okada are relied upon as discussed above.
Regarding claims 13 and 14, Tanaka in view of Okada fails to teach wherein the ionic organic coloring matter comprises an anionic organic coloring matter. 
laminated powder, Abstract), comprising: a mica particle (base powder, Abstract, Paragraph [0051]); a first silicate coating at least part of the mica particle (Paragraph [0053]); and a dye, such as tartarzine, sunset yellow FCF, or brilliant blue FCF, can be complexed to the water-swellable clay mineral (Paragraph [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the ionic organic coloring matter of Tanaka in view of Okada to comprises an anionic organic coloring matter, such as tartarzine, sunset yellow FCF, or brilliant blue FCF, as taught by Hata as known dyes that can be used to complex to silicate materials and to use in cosmetic applications.
Tanaka in view of Okada and Hata fails to teach further comprising a multivalent cation, wherein the multivalent cation is at least one selected from the group consisting of a magnesium ion, a calcium ion, an aluminum ion and a barium ion.
Andre teaches coloring materials for cosmetic compositions (Abstract) wherein the coloring matter is bound to a silicate substrate by a metal cation (Abstract, Paragraphs [0102]-[0104]) wherein the metal cation is a magnesium ion or aluminum ion (Paragraph [0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the silicate-coated body of Tanaka in view of Okada and Hata to further comprise a multivalent cation, such as a magnesium ion or aluminum ion, in order to bind the anionic coloring matter to the first silicate coating.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed June 24, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.

In Tanaka, the entire surface of the base (flaky, fine powder) does not need to be covered with silica particles, in which case, there is surface irregularity but it does not hinder the invention of Tanaka.  Additionally, not all of the silica particles in Tanaka need to be covered with the layered silicate to impart the desired dye complexing characteristics.  As such, modifying some of the silica particles in Tanaka to include a layered silicate would not destroy the invention of Tanaka.  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Tanaka teaches that the silica particles used have an average particle size of about 5.0 µm or less and more preferably 0.05 to 3µm whereas Okada teaches a silica powder having the particles size of 0.5 ± 0.1 µm.  Applicant further argues that, as such, Okada teaches that the silica powder has to have a large particle size for forming hectorite on the surface of the silica powder.  
However, Okada does not limit the particle size of the silica particle and the 0.5 ± 0.1 µm particle is simply what was obtained and used in the experiments of Okada.  Nowhere does Okada state that smaller particle size would not work.  Additionally, Applicant has not provided any evidence that smaller particle size would not form hectorite on the surface thereof.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
October 22, 2021